Detailed Action
Summary
1. This office action is in response to the amendment filed on June 22, 2022. 
2. Applicant has canceled claims 2,10 and 13.
3. Applicant has amended claims 1,3, 9, and 14.  
4. Claims 1,4-9, 11-12 and 14 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Brian Jacobs on 6/28/22 (see an interview summary). The following claims are amended as follows:
Claim 1:
A circuit interrupter comprising: a line conductor; a neutral conductor; a printed-circuit board coil embedded on a printed circuit board, the printed circuit board including a slot through the printed-circuit board coil, the slot configured to receive the line conductor; and a second printed-circuit board coil embedded on the printed circuit board, the printed circuit board further including a second slot through the second printed-circuit board coil, the second slot configured to receive the neutral conductor;
a test circuit electrically connected to the printed-circuit board coils, the test circuit configured to determine an are fault condition based on a signal of the printed-circuit board coil.
Claim 2: (Cancelled)
Claim 3.
The circuit interrupter of claim [[2]] 1 , wherein the test circuit is configured to determine  [[an]] the are fault condition based on the signal of the first printed-circuit board coil and a second signal of the second printed-circuit board coil.
Claim 4.
The circuit interrupter of claim 1, wherein the test circuit determines [[an]] the arc fault condition by: receiving the signal, performing a time-domain analysis on the signal, and determining [[an]] the are fault condition based on the time-domain analysis.
Allowable subject matter
7. Claims 1,3-9, 11-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a printed-circuit board coil embedded on a printed circuit board, the printed circuit board including a slot through the printed-circuit board coil, the slot configured to receive the line conductor; and a second printed-circuit board coil embedded on the printed circuit board, the printed circuit board further including a second slot through the second printed-circuit board coil, the second slot configured to receive the neutral conductor;
a test circuit electrically connected to the printed-circuit board coils, the test circuit configured to determine an are fault condition based on a signal of the printed-circuit board coil."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-9,11-12 and 14, claims 3-9,11-12 and 14 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839